Citation Nr: 1411485	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-30 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for disability exhibited by low blood sugar.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel 
INTRODUCTION

The Veteran had active military service from January 1966 to January 1969.

These matters come before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois. 

The Veteran testified at a hearing before the undersigned in September 2012, and a copy of the hearing transcript is of record.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  These records are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify you if further action is required on your part.  


REMAND

The Veteran claims that he has obstructive sleep apnea and disability exhibited by low blood sugar that had their onset in service.  

Service treatment records reflect that the Veteran was seen for idiopathic proteinuria and glycosuria in service.  On VA examination in July 2009, the Veteran was diagnosed with impaired glucose intolerance, considered to be a pre-diabetic condition, but not diabetes.  However, it was also indicated that the Veteran had hypoglycemia with glycosuria in service with kidney disease with proteinuria and microscopic hematuria.  The examiner did not indicate whether chronic kidney disease had its clinical onset in service or is otherwise related to active duty.  

The Veteran was also diagnosed with moderate obstructive sleep apnea during the VA examination in July 2009.  However, that examiner gave no etiological opinion as to whether the Veteran's sleep apnea is related to service.  

Additionally, at the September 2012 hearing, the Veteran reported that his continuous positive airway pressure therapy (CPAP) machine was adjusted on occasion at the Danville VA Medical Center (VAMC).  As such, his VA treatment records showing treatment for sleep apnea since May 2010 should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's VA treatment records reflecting treatment for sleep apnea maintained by the Danville and Indianapolis VA Medical Centers, since May 2010.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.   

2. Return the claims file to the July 2009 VA examiner to determine whether the Veteran has kidney disease or other disability exhibited by low blood sugar and the etiology of the diagnosed obstructive sleep apnea.  

If kidney disease or disability exhibited by low blood sugar is found, the examiner should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) related to military service, to include the findings of idiopathic proteinuria and glycosuria in service.  

The examiner should also indicate whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that obstructive sleep apnea is related to the Veteran's military service.  The examiner should discuss Veteran's lay statements regarding symptomatology during service and pertinent service treatment records.

A rationale for any opinion expressed must be provided.  If the examiner is unavailable, another examiner should be requested to provide the opinions.  If another examination is deemed necessary, one should be scheduled.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3. If any benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


